DETAILED ACTION

Claim Status
Claims 1-21 is/are pending.
Claims 1-21 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The rejections of claims 8-9, 11, 13, 15, 17, 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 05/21/2021 have been withdrawn in view of the Claim Amendments filed 08/20/2021.

Claim Rejections - 35 USC § 103 (AIA )
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TSUDA ET AL (US 6,551,708),
 	in view of STROH, III ET AL (US 2008/0026319),
 	and in view of BLATTER ET AL (US 2004/0018109),
	and in view of VELSICOL - SPECIALITY BENZOATE ESTERS,
	and in view of EASTMAN - NON-PHTHALATE PLASTICISERS.
 	TSUDA ET AL ‘703 discloses powder coating materials comprising:
(a) a vinylidene fluoride (VDF) copolymer, wherein vinylidene fluoride comprises 60-98 mol% of the VDF copolymer, and wherein the comonomer(s) can be a fluoroolefin (e.g., tetrafluoroethylene, trifluoroethylene, hexafluoropropylene, etc.) and/or an fluorinated or non-fluorinated unsaturated carboxylic acid or ester (e.g., perfluorobutenoic acid, maleic acid, vinyl acetate, etc.);

(b) a methyl methacrylate copolymer, wherein the comonomer(s) can comprise unsaturated carboxylic acids (e.g., (meth)acrylic acid; maleic acid, etc.; acrylic acid esters; hydroxyl-containing monomers, etc.);

(c) a curing agent;

(d) additives used for usual powder coating compositions (e.g., pigment, plasticizer, etc.).

The powder coating materials form a powder coating composition (e.g., via dry blending of separate VDF copolymer powder and methyl methacrylate powders; etc.) which can be applied to a substrate (e.g., aluminum plate, etc.) to form a film-coated article, wherein the resulting coatings are capable of exhibiting gloss, good gloss retention after weather, and good smoothness, and are useful in numerous applications (e.g., car exteriors, architectural materials, etc.). (entire document, e.g., line 63, col. 1 to line 25, col. 2; line 43, col. 2 to line 55, col. 3; line 25-28, col. 4; line 37-38, col. 7; line 1-32, col. 8; line 66, col. 10 to line 3, col. 11; line 45-46, col. 15; Table 3; etc.)  However, the reference does not discuss the use of plasticizers with specific chemical structures or melting points.
STROH, III ET AL ‘319 discloses that it is well known in the art to utilize solid plasticizers (e.g., cyclohexane dimethanol dibenzoate) in powder coating materials (e.g., comprising functionalized fluoropolymers as the sole film-forming polymer, or optionally in combination with functionalized acrylic resins; etc.) in typical amounts of up to 50 wt% (preferably 5-30 wt %) in order to improve flexibility in the resulting coatings and finishes. (paragraph 0021, 0032, 0038, 0040, 0043, etc.)
 	BLATTER ET AL ‘109 provides evidence that cyclohexanedimethanol dibenzoate is a solid plasticizer which is commercially available as BENZOFLEX 352 (manufactured by Velsicol Corp.) and is known as an useful additive for powder coating materials.  The reference further discloses that it is well known in the art to incorporate known powder coating additives (e.g., luster agents, etc.) in powder coating compositions. (paragraph 0098, 0100, etc.)
 	VELSICOL - SPECIALITY BENZOATE ESTERS discloses that it is well known in the art that BENZOFLEX 352 is a solid plasticizer with a high melting point of 118 ºC, which is useful as a flow improvement additive in powder coatings, as well as a processing aid for plastics. (page 5, etc.)
 	EASTMAN - NON-PHTHALATE PLASTICISERS disclose that it is well known in the art that BENZOFLEX 352 is a solid plasticizer with a high melting point of 118 ºC, and that it is useful as a melt flow modifier with improved resistance to yellowing in powder coatings. (page 4, etc.)
 	Regarding claims 1-9, 12-13, 16-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of a commercially available solid cyclohexane dimethanol dibenzoate-type plasticizer (as suggested by STROH, III ET AL ‘319) with a high melting point (e.g., BENZOFLEX 352) as a plasticizer TSUDA ET AL ‘703 in order to improve the flexibility of the resulting coating as suggested by BLATTER ET AL ‘109 (e.g., to prevent cracking or brittleness, etc.) in addition to reducing yellowing and/or enhancing the flow characteristics of the powder coating material and/or improving processibility of the powder coating material (as suggested by VELSICOL - SPECIALITY BENZOATE ESTERS and EASTMAN - NON-PHTHALATE PLASTICISERS).
 	Further regarding claims 1, 8, since: (i) vinylidene fluoride has a fluorine content exceeding 50 wt% (i.e., vinylidene fluoride has the formula CH2=CF2 and a molecular weight of about 64 g/mol, and fluorine has a molecular weight of about 19 g/mol); (ii) the VDF copolymers of TSUDA ET AL ‘703 contain at least 60 mol% vinylidene fluoride and can contain other fluoroolefins with similar (or higher) fluorine contents (e.g., tetrafluoroethylene, hexafluoropropylene, etc.); the Examiner has reason to believe that the VDF copolymers of TSUDA ET AL ‘703 generally have fluorine contents of at least 10 wt% as recited in claims 1, 8, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Further regarding claim 8, one of ordinary skill in the art would have incorporated a solid plasticizer into the VDF copolymer powder and/or the methyl methacrylate copolymer powder used in dry blending in order to facilitate even distribution of the plasticizer in the powder coating composition.
 	Regarding claim 10-11, one of ordinary skill in the art would have incorporate effective amounts of known powder coating pigments (e.g., luster agents, as suggested by BLATTER ET AL ‘109) in the fluoropolymer-based powder coating materials of TSUDA ET AL ‘703 in order to obtain coatings with visually attractive decorative effects for specific applications.
TSUDA ET AL ‘703 in order to obtain visually attractive coatings with moderate to high gloss for specific applications.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TSUDA ET AL (US 6,551,708), in view of STROH, III ET AL (US 2008/0026319), and in view of BLATTER ET AL (US 2004/0018109), and in view of VELSICOL - SPECIALITY BENZOATE ESTERS, and in view of EASTMAN - NON-PHTHALATE PLASTICISERS,
		as applied to claims 1-8 above,
 	and further in view of SEEGER ET AL (US 2007/0026224).
SEEGER ET AL ‘224 discloses that it is well known in the art to incorporate luster pigments into coating materials (e.g., powder coatings, etc.) containing polymers (e.g., vinylidene fluoride polymers; (meth)acrylate resins; etc.) useful for various applications (e.g., automotive coatings, etc.)  (paragraph 0003, 0029-0030, etc.)
  	Regarding claims 10-11, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize effective amounts of known luster pigments as disclosed in SEEGER ET AL ‘224 as a pigment additive in the fluoropolymer-based powder coating materials of TSUDA ET AL ‘703 in order to obtain coatings with visually attractive decorative effects for specific applications.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TSUDA ET AL (US 6,551,708), in view of STROH, III ET AL (US 2008/0026319), and in view of BLATTER ET AL (US 2004/0018109), and in view of VELSICOL - SPECIALITY BENZOATE ESTERS, and in view of EASTMAN - NON-PHTHALATE PLASTICISERS,
		as applied to claim 1 above,
 	and further in view of DESAI (US 5,739,188).
DESAI ‘188 provides evidence that BENZOFLEX 352, manufactured by Velsicol Corporation, is known to be 1,4-cyclohexane dimethanol dibenzoate.  (line 25-27, col. 6; etc.)
 	Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of a commercially available solid cyclohexane dimethanol dibenzoate plasticizer with a high melting point (e.g., BENZOFLEX 352, which is a 1,4-cyclohexane dimethanol dibenzoate, as evidenced by DESAI ‘188) as a plasticizer additive for the fluoropolymer-based powder coating materials of TSUDA ET AL ‘703 in order to improve the flexibility of the resulting coating as suggested by BLATTER ET AL ‘109 (e.g., to prevent cracking or brittleness, etc.) in addition to reducing yellowing and/or enhancing the flow characteristics of the powder coating material and/or improving processibility of the powder coating material (as suggested by VELSICOL - SPECIALITY BENZOATE ESTERS and EASTMAN - NON-PHTHALATE PLASTICISERS).

Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive. 
(A) Applicant’s arguments with respect to HART ET AL ‘557 have been considered but are moot in view of the new grounds of rejection in the present Office Action.
(B) Applicant argues that the recited amount of the recited plasticizer provides “excellent surface smoothness and coating film appearance, suppressing blocking of a coating film.”  While the working Examples provide some evidence of superior appearance and reduced blocking, the showings provided by the specification are not commensurate in scope with the present claims, particularly in view of the new grounds of rejection in the present Office Action citing STROH, III ET AL ‘319, which suggests the use of solid plasticizers (e.g., cyclohexane dimethanol dibenzoate) in powder coating materials (e.g., comprising functionalized fluoropolymers as the sole film-forming polymer, or optionally in combination with functionalized acrylic resins; etc.) in preferred amounts of  5-30 wt % -- for example, but not limited to:
• the type and/or amount of fluororesin in the powder coating composition;
• the type and/or amount of plasticizer in the powder coating composition;

• the presence, type, and/or amount of an additional resin in the powder coating composition; 

• the presence, type, and/or amount of curing agent in the powder coating composition;

• the presence, type, and/or amount of additives (e.g., pigment, surface modifiers, etc.) in the powder coating composition; etc.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that 
MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, the substantial majority of the present claims allow for: any fluororesin having a fluorine content of at least 10 mass%; any plasticizer that has a melting point in the claimed range and having a cyclic hydrocarbon group in the molecule; and/or any additional resin.  Furthermore, the present claims contain no limitations on: the amount of the recited fluororesin; the amount of the additional resin; and/or the amount(s) of other component(s) or additive(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	WRIGHT (US 5,200,451) disclose fluoropolymer-based powder coatings containing solid plasticizers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 2, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787